Per Curiam.

Appellants’ claim is that the assessment by the Board of Tax Appeals is greatly in excess of the average ratio of assessed value to fair market value of similar property in Cuyahoga County.
The appellants adduced testimony to identify appellants’ exhibits 2 through 13, inclusive, which exhibits consisted of the Board of Tax Appeals’ own studies of the relationship between sales price and the assessed valuation for both the county of Cuyahoga and the state of Ohio, including the most recent studies completed by the board at the time of hearing.
It is undisputed here that these exhibits were accurate reproductions of the board’s original records, which original records were in the possession of the board. There is no dispute as to their authenticity and their accuracy. The board refused to admit this testimony, and it was proffered by the appellants.
The principal contention of the appellees is that the mandate in the case of State, ex rel. Park Investment Co., v. Board of Tax Appeals, 175 Ohio St. 410, requires that the rationale of that case apply to these individual complaints only after the date upon which the judgment in that case was entered.
The appellees contend further that Section 5717.03, Revised Code, requires the board to assess the property at its full “true value in money.”
These questions were raised and determined in Koblenz v. Board of Revision, 5 Ohio St. 2d 214.
*222The decisions of the Board of Tax Appeals are reversed and the causes remanded to the board for a determination of assessments which will meet the constitutional requirements of uniformity.

Decisions reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill and Herbert, JJ., concur.
Schneider and Brown, JJ., dissent.